The writer concurs in the affirmance of the opinion of the Honorable Court of Civil Appeals, but desires to add the following:
Plaintiffs in error refer us to Article 6828 R.S., as being applicable to this case. Presuming that Article 6828 does extend the operation of Article 6824 to all classes of instruments named in Article 6828, the writer would still be of the opinion that same was inapplicable to the case before us, because the registration statute, as shown by the unbroken line of decisions of the Supreme Court of this State, has no application to equitable titles. The decisions of this State are uniform in holding that equitable titles are not affected by the registration Statute. Hawkins v. Willard, 38 S.W. 365; Cetti v. Wilson, 168 S.W. 996 and numerous other cases mentioned in the foregoing opinion.
Applying the same principles to the case before us the writer concludes that the title held by the defendants in error was not affected by the registration statutes and therefore the failure to record the declaration of trust in no way impaired their rights.
Further considering the effect of notice or lack of notice brings us back to the soundness of the fundamental proposition of law that neither law nor equity will intervene between parties, except to *Page 528 
redress or prevent the commission of a wrong, and in this case unless it is affirmatively shown that credit by the creditors of Jones was extended to Jones before the registration of the deed to him it becomes immediately manifest that the relationship of the parties has not been adversely affected by the making and registering of a deed to Jones. Therefore the creditors have lost nothing by said transaction, there is no injury to prevent and no wrong to redress.